PER CURIAM.
An examination of the bill of exceptions shows that certain papers, marked “Exhibit MM” wore received in evidence. The record does not contain these exhibits. We think that the record is incomplete without them, and that they should be supplied. If counsel cannot agree upon copies thereof, the trial judge should certify to correct copies of the papers introduced at the trial and marked “Exhibit MM,” which copies should be returned to the clerk of this court and printed by him as part of the record.